Motion Granted; Abatement Order filed July 14, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00481-CV
                                  ____________

                      LUCIDALIA CHAVEZ, Appellant

                                        V.

                        WALTER CHAVEZ, Appellee


                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-60726

                            ABATEMENT ORDER

      After a non-jury trial, appellant Lucidalia Chavez brings this appeal from a
final decree of divorce signed March 17, 2014. Appellant timely requested findings
of fact and conclusions of law and timely reminded the trial court when the
findings and conclusions were overdue. Our record does not contain the requested
findings and conclusions.

      On January 29, 2015, appellant filed a brief complaining of the trial court’s
failure to make and file findings of fact and conclusions of law. On March 18,
2015, appellee filed a motion to abate the appeal so that the trial court could make
and file findings of fact and conclusions of law. Appellee avers in the motion that
he cannot properly respond to appellant’s issues without the findings and
conclusions. Because the trial judge continues to serve on the district court, the
error in this case is remediable. See Tex. R. App. P. 44.4.

      On March 24, 2015, this court granted appellee’s motion, abated the appeal,
and ordered the trial court to file findings of fact and conclusions of law on or
before April 13, 2015. This court’s order also permitted any party to file a request
for specified additional or amended findings or conclusions within ten days of the
filing of the trial court’s findings of fact and conclusions of law. The trial court
was ordered to file any additional or amended findings that are appropriate within
ten days after such a request is filed. The trial court’s findings of fact and
conclusions of law, and any additional and amended findings or conclusions, were
ordered to be included in a supplemental clerk’s record to be filed with this court
on or before May 8, 2015.

      On May 20, 2015, appellant filed a motion to reinstate the case because the
findings of fact and conclusions of law had not been filed. Appellee filed a
response in which he opposed appellant’s motion, and notified this court that he
had requested a status conference with the trial court, to be held on July 2, 2015,
for the purpose of determining why the court has not filed the findings and
conclusions, and whether more time is required.

      On June 2, 2015, we denied appellant’s motion to reinstate the appeal. The
parties were ordered to notify this court of the status of the findings of fact and
conclusions of law within one week of the status conference with the trial court.
On June 18, 2015, this court inadvertently reinstated the appeal on the filing of a
supplemental clerk’s record. On July 8, 2015, appellant filed another motion to
abate the appeal for findings of fact and conclusions of law. The motion is granted.

      The appeal is abated, and will be reinstated on this court’s active docket
when the supplemental record ordered herein is filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. Appellant’s supplemental
brief shall be due thirty days after the appeal is reinstated.

                                    PER CURIAM